                       THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

LILLIE MAE HARVEY                                                                        PLAINTIFF

v.                                                             CIVIL CASE NO. 4:18-CV-161-RP


NANCY BERRYHILL,
COMMISSIONER OF SOCIAL SECURITY                                                        DEFENDANT

                                            JUDGMENT

       This cause is before the Court on the Plaintiff’s complaint pursuant to 42 U.S.C. § 405(g)

for judicial review of an unfavorable final decision of the Commissioner of the Social Security

Administration regarding an application for disability insurance benefits and a period of

disability. The parties have consented to entry of final judgment by the United States

Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to the Court of

Appeals for the Fifth Circuit. The Court, having reviewed the record, the administrative

transcript, the briefs of the parties, and the applicable law; and having heard oral argument; and

for the reasons announced on the record at the conclusion of the parties’ oral argument in this

matter, finds as follows, to-wit:

       The Commissioner’s decision is not supported by substantial evidence and does not

comport with proper legal standards. In his decision the ALJ did not address or even mention

Dr. Boyd’s March 7, 2014 opinion, given in follow up to his arthroscopic surgery on the

plaintiff’s right knee, that she has a “significant grade 4 lesion to the trochlea” that “will give her

recurring pain, swelling, instability, and grinding in the future,” and that she will likely be a

candidate for knee replacement surgery at some point in the future. The ALJ’s failure to address

this medical opinion of the plaintiff’s treating specialist is not harmless because “such an error
makes it impossible to know whether the ALJ properly considered and weighed an opinion,

which directly affects the RFC determination.” Kneeland v. Berryhill, 850 F.3d 749, 761-62 (5th

Cir. 2017); see also SSR 96-2p (S.S.A.), 1996 WL 374188, *5 (requiring articulation and

explanation of weight given to treating source’s medical opinion in decision denying benefits).

This case is remanded for an evaluation of the plaintiff’s application that accounts for Dr. Boyd’s

opinion and that, if the decision is to deny benefits, explains the weight afforded to that opinion.

       This, the 1st day of May, 2019.

                                                       /s/ Roy Percy
                                                      UNITED STATES MAGISTRATE JUDGE
